DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 05/10/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn. Upon further searches and considerations, claims 1-15 are allowed, mainly because none of prior arts disclose the concept of claim limitation “a location information acquiring unit configured to acquire a location of the notification control apparatus; a transmitting unit configured to transmit the acquired location of the notification control apparatus to a detection apparatus; a receiving unit configured to receive detected information detected by detection apparatus and priority information associated with the detection apparatus, wherein the priority information associated with the detection apparatus is based on the transmitted location of the notification control apparatus; the detection apparatus is connected to a home network, the detected information is information of surroundings associated with the detection apparatus, and each of the detected information and the priority information is received from the detection apparatus via the home network; and a notification control unit configured to control notification of the detected information based on the priority information associated with the detection apparatus” as recited in independent claims 1, 10-11, and 14-15.
Allowable Subject Matter
Claims 1-15 allowed.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425